PALMER, J.,
concurring. I join the majority opinion. I also fully agree with the thrust of Justice Katz’ concurrence that, in prosecutions under General Statutes §§ 53a-97 and 53a-98, the state bears the substantial burden of proving, as an element of those offenses, that the defendant had knowledge that he or she had no legal right to deprive another of that person’s custodial rights. In light of the wholly legitimate concerns raised by one of the amici curiae, Connecticut Women’s Education and Legal Fund, regarding cases in which a woman is constrained to leave home with her children because of an abusive husband or father, I agree that this point bears emphasis.
I disagree with Justice Katz, however, that the majority opinion “discounts” the importance of the knowledge requirement. See page 669 of the concurring opinion by Katz, J. (“[b]y treating [the] problem [of domestic violence cases] in so perfunctory a fashion, the court, in effect, lends credence to the state’s proposal, which essentially discounts the [knowledge] element of the custodial interference statutes”). On the contrary, the majority makes clear that the state must prove the element of knowledge beyond a reasonable doubt. See footnote 8 of the majority opinion.